STOCK OPTION AGREEMENT

FOR THE GRANT OF

NON-QUALIFIED STOCK OPTIONS UNDER THE

SCP POOL CORPORATION

2002 LONG-TERM INCENTIVE PLAN

THIS AGREEMENT is entered into and effective as of _DATE_by and between SCP Pool
Corporation, a Delaware corporation (the “Company”), and First Name Last Name
(the “Optionee”).

WHEREAS Optionee is a key employee of the Company and the Company considers it
desirable and in its best interest that Optionee be given an inducement to
acquire a proprietary interest in the Company and an incentive to advance the
interests of the Company by possessing an option to purchase shares of the
common stock of the Company, $.001 par value per share (the “Common Stock”) in
accordance with the SCP Pool Corporation 2002 Long-Term Incentive Plan (the
“Plan”).

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

I

Grant of Option

In consideration of future services, the Company hereby grants to Optionee
effective as of the date hereof (the “Date of Grant”) the right, privilege and
option to purchase # shares of Common Stock (the “Option”) at an exercise price
of $$$$ per share (the “Exercise Price”). The Option shall be exercisable at the
time specified in Section II below. The Option is a non-qualified stock option
and shall not be treated as an incentive stock option under Section 422 of the
Code. Any capitalized term used herein, but not defined herein, shall have the
meaning provided in the Plan.

II

Time of Exercise

2.1    Subject to the provisions of the Plan and the other provisions of this
Section II, the Option shall become vested and exercisable beginning on the
dates set forth below, provided Optionee continues to be an employee or to
perform services for the Company on such dates:

[50% of the Option will vest on Vesting Date 1 and the other 50% of the Option
will vest on Vesting Date 2]

[the Option will vest on Vesting Date1]

2.2    During Optionee's lifetime, the Option may be exercised only by him, his
guardian if he has been declared incompetent or by a permitted transferee under
Article VI hereof. In the event of death, the Option may be exercised as
provided herein by the Optionee’s estate or by the person to whom such right
devolves as a result of the Optionee’s death.

2.3    If the Optionee ceases to be an employee of, or to perform other services
for, the Company or a Subsidiary of the Company:

 

{N0791602.1}

 



 

 

(a)     due to death or Disability, the Option shall become fully vested and
exercisable and shall remain exercisable for one year following the date of such
death or Disability;

(b)    as a result of termination by the Company or a Subsidiary for Cause, the
Option shall be forfeited immediately upon such cessation, whether or not then
exercisable;

(c)     due to Retirement, provided that the Optionee does not engage in
Competition directly or indirectly against the Company, as determined by the
Committee or the President of the Company (i) the Option, to the extent vested
and exercisable on the date of Retirement, shall remain exercisable for, and
shall otherwise terminate on the original expiration date of such Option; and
(ii) the portion of the Option that was not vested and exercisable on the date
of Retirement shall continue to vest in accordance with the original vesting
schedule and shall remain exercisable for, and shall otherwise terminate on the
original expiration date of such Option; and

(d)    for any reason other than death, Disability, Retirement or Cause,
provided that the Optionee does not engage in Competition directly or indirectly
against the Company, as determined by the Committee or the President of the
Company (i) the portion of the Option that was vested and exercisable on the
date of such cessation shall remain exercisable for, and shall otherwise
terminate on the original expiration date of such Option; and (ii) the portion
of the Option that was not vested and exercisable on the date of such cessation
shall immediately terminate, except that such unvested portion of the Option may
continue to vest in accordance with the original vesting schedule and remain
exercisable for, and otherwise terminate on the original expiration date of such
Option, if so determined by 1) the President of the Company for employees with
an unvested Option for less than 5,000 shares, or 2) the Committee for employees
with an unvested Option of 5,000 shares or more.

provided, however, that under no circumstances may the Option be exercised later
than ten years after the Date of Grant.

2.4

For purposes of this Agreement:

(a)     “Cause” shall mean (i) conviction of a felony or any crime or offense
lesser than a felony involving the property of the Company or a Subsidiary; (ii)
conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; (iii) willful refusal to perform or
substantial disregard of duties properly assigned, as determined by the Board;
or (iv) breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary. The
determination as to whether the Optionee was terminated for Cause shall be made
by the Board in its sole discretion.

(b)    “Competition” is deemed to occur if an Optionee, who ceases to be
employed by the Company or its Subsidiaries or who ceases to provide services to
the Company or its Subsidiaries, obtains a position as a full-time or part-time
employee of, as a member of the board of directors of, or as a consultant or
advisor with or to, or acquires an ownership interest in excess of 5% of, a
corporation, partnership, firm or other entity (i) that engages in any of the
businesses of the Company or any Subsidiary with which the Optionee was involved
at any time during employment with or other service for the Company or any
Subsidiary; (ii) that serves as a supplier to the Company, a Subsidiary or a
competitor of the Company or a Subsidiary; or (iii) that is a customer of the
Company, a Subsidiary or a competitor of the Company or a Subsidiary.

(c)     “Disability” shall mean a disability that would entitle Optionee to
payment of disability payments under any Company or a Subsidiary disability plan
or as otherwise determined by the Committee.

(d)    “Retirement” shall mean termination of the Optionee’s employment if the
Optionee has been employed by the Company or a Subsidiary on a continuous basis
for a period of at least ten years and the Optionee has attained the age of 55
years.

(e)     “Subsidiary” shall mean any corporation or other entity of which the
Company owns securities having a majority of the ordinary voting power in
electing the board of directors or similar governing body, either directly or
through one or more Subsidiaries.

 

 

{N0791602.1}

2

 



 

 

2.5

The Option shall expire and may not be exercised later than ten years following
the Date of Grant.

III

Method of Exercise of Option

3.1    Optionee may exercise all or a portion of the Option by delivering to the
Company a signed written notice of his intention to exercise the Option,
specifying therein the number of shares to be purchased. Upon receiving such
notice, and after the Company has received full payment of the Exercise Price,
the appropriate officer of the Company shall cause the transfer of title of the
shares purchased to Optionee on the Company's stock records and cause to be
issued to Optionee a stock certificate for the number of shares being acquired.
Optionee shall not have any rights as a shareholder until the stock certificate
is issued to him.

3.2    The Option may be exercised by the payment of the Exercise Price in cash,
in shares of Common Stock held for six months or in a combination of cash and
shares of Common Stock held for six months. The Optionee may also pay the
Exercise Price by delivering a properly executed exercise notice together with
irrevocable instructions to a broker approved by the Company (with a copy to the
Company) to promptly deliver to the Company the amount of sale or loan proceeds
to pay the Exercise Price.

IV

No Contract of Employment Intended

Nothing in this Agreement shall confer upon Optionee any right to continue in
the employment of the Company or any of its subsidiaries, or to interfere in any
way with the right of the Company or any of its subsidiaries to terminate
Optionee's employment relationship with the Company or any of its subsidiaries
at any time.

V

Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.

VI

Non-Transferability

The Option granted hereby may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by
will, by the laws of descent and distribution or pursuant to a domestic
relations order, as defined in the Code, or as permitted by the Committee and so
provided herein, (i) to Immediate Family Members, (ii) to a partnership in which
the participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Immediate Family Members, or
entities in which the participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, (iv) to
a trust for the sole benefit of the participant and/or Immediate Family Members
or (v) to a charitable organization. “Immediate Family Members” shall be defined
as the spouse and natural or adopted children or grandchildren of the
participant and their spouses. To the extent that an incentive stock option is
permitted to be transferred during the lifetime of the participant, it shall be
treated thereafter as a nonqualified stock option. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of Incentives, or levy of
attachment or similar process upon Incentives not specifically permitted herein,
shall be null and void and without effect.

 

 

{N0791602.1}

3

 



 

 

VII

Inconsistent Provisions

The Option granted hereby is subject to the provisions of the Plan as in effect
on the date hereof and as it may be amended. In the event any provision of this
Agreement conflicts with such a provision of the Plan, the Plan provision shall
control.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
on the day and year first above written.

SCP POOL CORPORATION

By:

Chairman, Compensation Committee

Optionee

 

 

{N0791602.1}

4

 

 

 